Name: 81/873/EEC: Council Decision of 19 October 1981 appointing a full member of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-10

 Avis juridique important|31981D087381/873/EEC: Council Decision of 19 October 1981 appointing a full member of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 321 , 10/11/1981 P. 0020****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 19 OCTOBER 1981 APPOINTING A FULL MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 81/873/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING ON 22 NOVEMBER 1981 , WHEREAS ONE FULL MEMBER ' S SEAT IN THE GOVERNMENT REPRESENTATIVES CATEGORY OF THE AFOREMENTIONED COMMITTEE HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR HAYDEN NOTIFIED TO THE COUNCIL ON 11 AUGUST 1981 ; HAVING REGARD TO THE CANDIDATE PROPOSED ON 24 SEPTEMBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR JOSEPH CONROY IS HEREBY APPOINTED FULL MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF MR HAYDEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 22 NOVEMBER 1981 . DONE AT LUXEMBOURG , 19 OCTOBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER